Order entered February 24, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01158-CV

                        IN THE INTEREST OF A.D.B., II, A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-18807

                                            ORDER
       By order dated January 13, 2020, we ordered this appeal be submitted without the
reporter’s record after appellant failed to show that he had requested preparation of the reporter’s
record and had paid for or made arrangements to pay the reporter’s fee or had been found
entitled to proceed without payment of costs. Before the Court is appellant’s motion requesting
both an extension of time to file his brief on the merits and reconsideration of this Court’s
January 13th order. Although appellant has now demonstrated that he is entitled to proceed
without payment of costs, he has failed to provide written verification that he has requested
preparation of the reporter’s record. See TEX. R. APP. P. 35.3(b)(2). Accordingly, we GRANT
appellant’s motion only to the extent that we extend the deadline for appellant’s brief           to
March 19, 2020.




                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE